UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1370


CEDRICK EURON DRAPER,

                    Plaintiff - Appellant,

             v.

MUY PIZZA SOUTHEAST LLC, d/b/a Pizza Hut, #311191,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Danville. Jackson L. Kiser, Senior District Judge. (4:18-cv-00012-JLK)


Submitted: June 21, 2018                                          Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cedrick Euron Draper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cedrick Euron Draper appeals the district court’s order denying his motion to

reopen this closed civil action alleging wrongful termination. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Draper v. Muy Pizza Southeast LLC, No. 4:18-cv-00012-JLK (W.D. Va.

Mar. 29, 2018). We grant leave to proceed in forma pauperis and dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2